DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicant's response and amendments, filed 17 March 2021, are acknowledged. Applicant has cancelled Claims 2 and 3 and amended claims 1 and 4.
Claims 1 and 4 are pending and under consideration.
Priority
Applicant's claim for the benefit of a prior-filed application  PCT/JP2017/040898 14 November 2017 filed under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy (filed 9 May 2019) of the foreign patent application (JP2016-222215, filed 15 November 2016) has been filed in application 16/348,863. Accordingly, the effective priority date of the instant application is granted as 15 November 2016.
Examiner’s Response to Amendments
Specification Support for Amendments
The specification (and prior disclosures) provides only limited support for the amendment to claim 1 in regard to “controlling (the) differentiation of the/a (cultured) cell”. Paragraph [0034] of the specification is the sole reference to “differentiation” and it recites that “by the method for controlling the kinetics of a cultured cell according to the present embodiment, it is possible to flexibly change” … “the timing of differentiation and/or the like.” 
The specification provides support in paragraph [0024] for the amendment to claim 4 in regard to the rutile and anatase structures being mixed on the titanium (di)oxide base material.
Claim Rejections - 35 USC § 112(b) - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Applicant’s arguments, filed 17 March 2021, with respect to the 112(b) rejection of previously recited claims 1-4, and applicant’s amendments to claims 1 and 4 have been fully considered and found persuasive.  The 112(b) rejection on the grounds of indefiniteness of the OA dated 6 January 2021 is withdrawn. Claims 2 and 3 are cancelled, and therefore the prior 112(b) rejection is withdrawn.
Claim Rejections - 35 USC § 112(d) - Withdrawn
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim Rejections - 35 USC § 103 – Obviousness
Yamamoto—Cervantes 
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (Yamamoto H, et al. Biofabrication; 2014 Aug 6; 6(3):035021), and in further view of Cervantes (Cervantes B, et al. Materials; 2016 Aug; 9(8):619).
Yamamoto is directed to application of TiO2 photocatalysis for modifying the cell affinity of a scaffold surface in a cell-culture environment wherein the UV irradiation for surface modification can be performed before cell plating or during cell culture and wherein the method provides a unique tool for fabricating cell microarrays and studying dynamical properties of living cells (abstract). Yamamoto discloses the criticality of the TiO2 and the UV irradiation for successful culture, growth, migration, and differentiation (see Fig. 4 and ¶1-2, p. 5). Furthermore, Yamamoto demonstrates production of neurites from PC12 cells indicating successful control of differentiation as one of the outcomes in samples where cells in culture were exposed to UV irradiation (Fig. 4 p. 5), stating that the technique allowed the creation of cell-permissive regions in a cell-culture environment, on which PC12 cells migrated and grew neurites (p. 6 ¶2). Yamamoto teaches UV light at  = 365 nm and 380 nm (p. 2 ¶3, and p. 3 ¶1-2, and p. 4 Fig. 3c). Thus Yamamoto clearly teaches a method for controlling differentiation of a cultured cell comprising culturing a cell adhered to a surface base material of TiO2 and irradiating the cells in culture (in a mixed growth cycle of lag, logarithmic growth, and stationary 2 exhibits photocatalytic activity (instant c. 1).
Yamamoto is silent with respect to the form of polymorphs on the TiO2 thin film deposited surfaces, indicating that no crystalline peaks were detected and no further annealing of the thin films occurred. Therefore Yamamoto does not teach TiO2 having an anatase structure on the surface.
Cervantes assessed the physical properties and the possible cytotoxic effect of TiO2 thin films in their crystalline forms, anatase and anatase/rutile, using CHO-K1 cells that were maintained in culture on TiO2 thin film surfaces and reported that CHO-K1 cells grew equally well on TiO2 thin films as on the control substrate and that the TiO2 thin films did not affect cell viability or proliferation (p. 6 ¶3—p. 7 ¶1). Cervantes also summarizes the state of the art of cell culture and the effect of TiO2 photocatalytic activities in regard to the presence of the different polymorphs of titanium oxide stating, “Crystalline TiO2 occurs in three phases: anatase, rutile, and brookite. Both anatase and rutile have the capability to form bioactive hydroxyl apatite layers in vitro and have good biocompatibility. As a result of its compatibility, the rutile and anatase TiO2 surfaces can serve as substrates for growing different cell types. Neurons from the mammalian central nervous system (CNS) have a good survival rate on TiO2 film surfaces for up to 10 days in culture; rutile surfaces offer good adherence and axonal growth of cultured rat cortical neurons. Moreover, it has also been reported that hepatocytes proliferate and maintain their metabolic activity in long-term culture on rutile and anatase TiO2” (p. 6 ¶2). And finally, Cervantes reports that others’ prior results indicated that TiO2 nanotubes annealed to a mixture of anatase and rutile were clearly more efficient than 2 nanotubes annealed at 600 °C. But Cervantes goes on to report that their results indicate that cell cultures grown on TiO2 thin films annealed at 800 °C produced higher optical density and a larger number of living cells after 72 h, thus suggesting that at an annealing temperature of 800 °C, the changes in surface morphology and the ratio of anatase to rutile on the TiO2 thin films are optimal, among the conditions tested, for the viability and proliferation of CHO-K1 cells (p. 7 ¶4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include titanium oxide having an anatase structure on the surface for use of titanium oxide in tissue culture.
The skilled artisan would have had a reasonable expectation of success in substituting the TiO2 having an anatase structure for the TiO2 of Yamamoto as the use of anatase forms of TiO2 was well known in the art for surfaces promoting cell growth and culture and for not promoting cytotoxic effects as per Cervantes. Substituting a known element for another known element according to known methodologies would be prima facie obvious to one of ordinary skill in the art. The artisan would have a reasonable expectation of success in doing so as the prior art teachings are directed to growing cells on TiO2 photocatalytic surfaces.
Therefore the method as taught by Yamamoto, in view of Cervantes would have been prima facie obvious over the method of the instant application.
In regard to the further limitation of claim 4 “wherein the titanium oxide having an anatase structure and titanium oxide having a rutile structure are mixed on the surface of the 2 thin films in the crystalline form of anatase and rutile phase as substrates for cell culture, demonstrating the in vitro biocompatibility of TiO2 thin films, and proving that the survival of CHO-K1 cells and dorsal root ganglion neurons on these surfaces were similar and that proliferative and metabolic cell activity were maintained for at least 72 h (p. 9 ¶3 Conclusion).
Conclusion
No claims are allowed.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
   Aita (Aita H, et al. Acta Biomaterialia; 2009 Oct 1; 5(8):3247-57) teaches differentiation of osteoblasts from human MSC in cultures grown on irradiated TiO2 
   US20090105384A1; MORGAN and Jarrell. Novel compositions and related methods, coatings, and articles. Publ: 23 APR 2009, teaches that TiO2 compositions exhibit photocatalytic activities upon irradiation with visible and IR light (wavelengths from about 380 nm to about 1,200 nm) and X-ray (wavelengths from about 0.01 nm to about 10 nm) [0040] and UV light (wavelengths from about 10 nm to about 380 nm) [0004]. See also [0059] for effect of doping titanium oxide and effects on reactive wavelengths.
 Luttrell, T., Halpegamage, S., Tao, J. et al. Why is anatase a better photocatalyst than rutile? - Model studies on epitaxial TiO2 films. Sci Rep 4, 4043 (2014).
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/ANJEANETTE ROBERTS/Examiner, Art Unit 1633      

/KEVIN K HILL/Primary Examiner, Art Unit 1633